Citation Nr: 0309601	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  98-12 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for varicose veins, 
including claimed as secondary to service-connected residuals 
of fractured pelvis with comminution.  


REPRESENTATION

Veterans represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service from September 1977 to October 
1985.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (the RO) in 
Montgomery, Alabama, which denied the veteran's claim of 
entitlement to service connection for varicose veins.  The 
veteran filed a timely notice of disagreement and the RO 
subsequently provided a statement of the case (SOC).  In 
August 1998 the veteran perfected his appeal and the issue 
was properly certified to the Board.  

The Board notes that the veteran presented for a Travel Board 
hearing before the undersigned Veteran's Law Judge; a 
transcript of such is of record.  


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

In the present case, the veteran filed a claim seeking 
service connection for varicose veins claimed as secondary to 
his service-connected residuals of a fractured pelvis.  To 
date, it does not appear that the veteran has been afforded a 
VA examination to determine whether he has varicose veins 
and, if so, whether such is due to his service-connected 
pelvis condition.  Additionally, it does not appear that the 
veteran has been provided adequate notification of the 
provisions of the VCAA.  

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Pursuant to 
those regulations the Board would have obtained a VA 
examination for the veteran and provided him notice of the 
provisions of the VCAA, including VA's duty to assist.  

However, on May 1, 2003, just prior to the Board's 
determination as to whether all the requested evidence had 
been obtained and its consideration of the claim on appeal, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans, et. al., 
v. Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, 
-7305, -7316 (May 1, 2003).  That decision emphasized the 
Board's status as "primarily an appellate tribunal," and 
held that 38 C.F.R. § 19.9(a)(2) is invalid because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
AOJ for initial consideration and without having to obtain 
the appellant's waiver.  The Federal Circuit further held 
that 38 C.F.R. § 19.9(a)(2)(ii) is invalid because, in 
providing only 30 days for an appellant to respond to a 
notice from the Board that information or evidence is needed 
from the appellant, it violates the provision, contained in 
38 U.S.C.A. § 5103, of a one-year period in which to respond 
to such a request.  

Therefore, the matter on appeal is remanded for the following 
actions:

1.  The RO must review the veteran's 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) and implementing 
regulations are fully complied with and 
satisfied.  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for varicose veins.  After 
securing the necessary release, the RO 
should obtain those records, which have 
not previously been associated with the 
veteran's VA claims folder.  The RO 
should notify the veteran if identified 
records are unavailable.

3.  The veteran should be afforded a VA 
examination to determine if he currently 
has varicose veins and, if so, whether 
such is at least as likely as not due to 
his service-connected left pelvis 
condition.  The claims folder must be 
made available to the examiner for review 
before the examination and review of such 
should be cited in the examination 
report.  A written report of the 
examination should be placed in the 
claims file.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should review the record to ensure 
that such is adequate for appellate 
review.  After any indicated corrective 
action has been completed, the RO should 
again review the record and re-adjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, which contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board notes that under 38 C.F.R. § 3.655 (2002), when a 
claimant fails, without good cause, to report for an 
examination scheduled in conjunction with a claim for service 
connection, the claim may be denied.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, or the death of an immediate 
family member. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARK J. SWIATEK
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




